DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/106,898 filed on 11/30/2020 with effective filing date 1/30/2018. Claims 1-20 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,869,060. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 10,869,060.
Current Application
1. An apparatus for encoding a transform block of transform coefficients, the apparatus comprising: a memory; and a processor, wherein the memory includes instructions executable by the processor to: select a backward scan order for traversing, along scan-order anti-diagonal lines, a block of values related to the transform coefficients; select a template for entropy-coding the values related to the transform coefficients, the template indicating, for a to-be-coded value, scan positions of already coded values, the scan positions arranged, in the template, in at least two template anti-diagonal lines; maintain, for coding first values of the values related to the transform coefficients, wherein the first values are arranged along a current scan-order anti-diagonal line, a first line buffer and a second line buffer, wherein the first line buffer corresponds to a first scan-order anti-diagonal line scanned, using the backward scan order, immediately before the current scan-order anti-diagonal line, and wherein the second line buffer corresponds to a second scan-order anti-diagonal line scanned, using the backward scan order, immediately before the first scan-order anti-diagonal line; for a current value of the current scan-order anti-diagonal line: determine a context using the first line buffer and the second line buffer; and entropy encode, in a compressed bitstream, the current value using the context; and replace, for coding values of an immediately subsequent scan-order anti-diagonal line to the current scan-order anti-diagonal line, one of the second line buffer or the first line buffer with the current scan-order anti-diagonal line.
wherein the second line buffer includes second values of a second scan-order anti-diagonal line scanned immediately before the first scan-order anti-diagonal line; interleave the first values of the first line buffer and the second values of the second line buffer in a destination buffer; select, using the destination buffer, a probability distribution for coding a current value of the current values; entropy encode, in a compressed bitstream, the current value using the probability distribution; and replace, for coding values of an immediately subsequent scan-order anti-diagonal line to the current scan-order anti-diagonal line, one of the second line buffer or the first line buffer with the current scan-order anti-diagonal line.

2. The apparatus of claim 1, wherein to interleave the first values of the first line buffer and the second values of the second line buffer in the destination buffer comprises to: use a hardware instruction to interleave the first values and the second values in the destination buffer.
3. The apparatus of claim 2, wherein the instructions further comprise instructions to: calculate a respective cumulative sum for each location of the destination buffer.
3. The apparatus of claim 2, wherein the hardware instruction is one of unpackhi or unparcklo.

4. The apparatus of claim 3, to calculate the respective cumulative sum for some location of the destination buffer comprises to: add a destination buffer value at the some location of the destination buffer to a cumulative sum corresponding to an immediately preceding location of the destination buffer.
4. The apparatus of claim 2, wherein the processor is further configured to: calculate a respective cumulative sum for at least some locations of the destination buffer.
5. The apparatus of claim 4, wherein to determine the context using the first line buffer and the second line buffer comprises to: determine the context using a difference between a first cumulative sum corresponding to a first location of the destination buffer and a 


6. The apparatus of claim 5, wherein to determine, using the destination buffer, the probability distribution for coding the current value of the current scan-order anti-diagonal line comprises to: calculate a difference between a first cumulative sum corresponding to a first location of the destination buffer and a second cumulative sum corresponding to a second location of the destination buffer, wherein the first cumulative sum and the second cumulative sum are selected based on a position of the current value; and determine the probability distribution using the difference.
7. The apparatus of claim 1, wherein the template comprises five scan positions arranged along two template anti-diagonal lines, wherein a first template anti-diagonal line includes at least two of the five scan positions and a second template anti-diagonal includes at least three 

decode the values related to the transform coefficients in a backward scan order, the backward scan order decoding the values along scan-order anti-diagonal lines; maintain, for coding first values of the values related to the transform coefficients, wherein the first values are arranged along a current scan-order anti-diagonal line, a first line buffer and a second line buffer, wherein the first line buffer corresponds to a first scan-order anti-diagonal line scanned, using the backward scan order, immediately before the current scan-order anti-diagonal line, and wherein the second line buffer corresponds to a second scan-order anti-diagonal line scanned, using the backward scan order, immediately before the first scan-order anti-diagonal line; for a current value of the current scan-order anti-diagonal line: determine a context using the first line buffer and the second line buffer; and entropy decode, in a compressed bitstream, the current value using the context; and replace, for coding values of an immediately subsequent scan-order anti-diagonal line to the current scan-order anti-diagonal line, one of the second line buffer or the first line buffer with the current scan-order anti-diagonal line.
nterleave the first values of the first line buffer and the second values of the second line buffer in a destination buffer; select, using the destination buffer, a probability distribution for coding a current value of the current scan-order diagonal line; entropy decode, from a compressed bitstream, the current value using the probability distribution; and replace, for coding values of an immediately subsequent scan-order diagonal line to the current scan-order diagonal line, one of the second line buffer or the first line buffer with current values of the current scan-order diagonal line.
9. The apparatus of claim 8, wherein the apparatus is further configured to: interleave the first line buffer and the second line buffer in a destination buffer, wherein the destination buffer is used for determining contexts for coding values of the current scan-order anti-diagonal line.
9. The apparatus of claim 8, wherein to interleave the first values of the first line buffer and the second values of the second line buffer in the destination buffer comprises to: use a hardware instruction to interleave the first values and the second values in the destination buffer.
10. The apparatus of claim 9, wherein the apparatus is further configured to: calculate a respective cumulative sum for each location of the destination buffer.
10. The apparatus of claim 9, wherein the hardware instruction is one of unpackhi or unparcklo.

11. The apparatus of claim 9, wherein the processor is further configured to: calculate a respective cumulative sum for at least some locations of the destination buffer.
12. The apparatus of claim 11, wherein to determine the context using the first line buffer and the second line buffer comprises to: determine the context using a difference between a first cumulative sum corresponding to a first location of the destination buffer and a second cumulative sum corresponding to a second location of the destination buffer, wherein the first cumulative sum and the second cumulative sum are selected based on a position of the current value.	
12. The apparatus of claim 11, wherein to calculate the respective cumulative sum for the at least some locations of the destination buffer comprises to: add a destination buffer value at a location of the at least some locations of the destination buffer to a cumulative sum corresponding to an immediately preceding location of the destination buffer.
13. The apparatus of claim 12, wherein a distance between the first location of the destination buffer and the second location of the destination buffer is related to a number of the scan positions of the already coded values of the template.
13. The apparatus of claim 12, wherein to determine, using the destination buffer, the probability distribution for coding the current value of the current scan-order diagonal line comprises to: calculate a difference between a first cumulative sum corresponding to a first 

14. The apparatus of claim 13, wherein a distance between the first location of the destination buffer and the second location of the destination buffer is related to a number of scan positions of the already coded values of a template, wherein the template indicates, for a to-be-coded value, scan positions of already coded values, the scan positions arranged, in the template, in at least two anti-diagonal lines.
15. A method for decoding a transform block of transform coefficients, the method comprising: selecting a template for entropy-decoding values related to the transform coefficients, the template indicating, for a to-be-decoded value, scan positions of decoded values, the scan positions arranged, in the template, in at least two template anti-diagonal lines; decoding the values related to the transform coefficients in a backward scan order, the backward scan order decoding the values along scan-order anti-diagonal lines; maintaining, for coding first values of the values related to the transform coefficients, wherein the first values are arranged along a current scan-order anti-diagonal line, a first line buffer and a second line buffer, wherein the first line buffer corresponds to a first scan-order anti-diagonal line scanned, using the backward scan order, immediately before the current scan-order anti-diagonal line, and wherein the second line buffer corresponds to a second scan-order anti-diagonal line scanned, using the backward scan order, immediately before the first scan-order anti-diagonal line; for a current value of the current scan-order anti-diagonal line: determining a context using the first line buffer and the second line buffer; and entropy decoding, in a compressed bitstream, the current value using the context; and replacing, for coding values of an immediately subsequent scan-order anti-diagonal line to the current scan-order anti-diagonal line, one of the second line 
 interleaving the first values of the first line buffer and the second values of the second line buffer in a destination buffer; selecting, using the destination buffer, a probability distribution for coding a current value of the current scan-order diagonal line; entropy decoding, from a compressed bitstream, the current value using the probability distribution; and replacing, for coding values of an immediately subsequent scan-order diagonal line to the current scan-order diagonal line, one of the second line buffer or the first line buffer with current values of the current scan-order diagonal line.

16. The method of claim 15, wherein interleaving the first values of the first line buffer and the second values of the second line buffer in the destination buffer comprises: using a hardware instruction to interleave the first values and the second values in the destination buffer
17. The method of claim 16, further comprising: calculate a respective cumulative sum for each location of the destination buffer.
17. The method of claim 16, wherein the hardware instruction is one of unpackhi or unparcklo.
18. The method of claim 17, wherein calculating the respective cumulative sum for some location of the destination buffer comprising: adding a destination buffer value at the some location of the destination buffer to a cumulative sum corresponding to the immediately preceding location of the destination buffer
18. The method of claim 16, further comprising: calculating a respective cumulative sum for at least some locations of the destination buffer.
19. The method of claim 18, wherein determining the context using the first line buffer and the second line buffer comprising: determining the context using a difference between a first cumulative sum corresponding to a first location of the destination buffer and a second 


20. The method of claim 19, wherein determining, using the destination buffer, the probability distribution for coding the current value of the current scan-order diagonal line comprises: calculating a difference between a first cumulative sum corresponding to a first location of the destination buffer and a second cumulative sum corresponding to a second location of the destination buffer, wherein the first cumulative sum and the second cumulative sum are selected based on a position of the current value; and determining the probability distribution using the difference.


Allowable Subject Matter
The prior art of record in particular, Kobayashi US 2018/0063547 A1 in view of Hsu US 2018/0199054 A1 does not disclose, with respect to claim 1, maintain, for encoding current values related to the transform coefficients a first line buffer and a second line buffer, wherein the current values are arranged along a current scan-order anti-diagonal line of a scan order, wherein the first line buffer includes first values of a first scan-order anti-diagonal line scanned immediately before the current scan-order anti-diagonal line… a probability distribution for coding a current value of the current values; entropy encode, in a compressed bitstream, the current value using the probability distribution; and replace, for coding values of an immediately subsequent scan-order anti-diagonal line to the current scan-order anti-diagonal line, one of the second line buffer or the first line buffer with the current scan-order anti-diagonal line as claimed.  
Rather, Kobayashi discloses the motion vector detection apparatus achieves efficient read-out of a reference region and fall suppression of detection accuracy of a motion vector, without making the capacity of internal memory increase, even when the resolution of an image increases.  The detection of the motion vector with respect to an input image which has a bigger horizontal resolution is performed 
efficiently, without reducing the vertical direction of a search size, when determining that the division number satisfy.  
Similarly, Hsu discloses the method involves selecting (910) the first motion predictor and 
the second predictor from a list of candidate motion predictors for block of pixels.  The motion prediction code word that identifies the first and second motion predictors is coded.  The combined prediction is computed based on first and second sets of pixels that are obtained using the first and second motion predictors, respectively. The block of pixels is coded by using the combined prediction for motion compensation. The list of candidate motion predictors is a set of merge candidates for merge mode.
  The same reasoning applies to claims 8 & 15 mutatis mutandis.  




Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485